Citation Nr: 1633820	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  14-07 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to additional accrued benefits in excess of $2,154.00.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The appellant is the daughter of the Veteran who served on active duty from February 1942 to September 1945.  The Veteran died in June 1964.  His surviving spouse (the appellant's mother) filed a claim of entitlement to VA death pension benefits in August 2012, but she died in November 2012.  Later in April 2013, the Appellant filed a VA Form 21-601, Application for Reimbursement from Accrued Amounts Due a Deceased Beneficiary. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Philadelphia, Pennsylvania.  

The appellant testified before the undersigned Veterans Law Judge in a hearing at the RO in May 2016.  


FINDINGS OF FACT

1.  At the time of her death in November 2012, the appellant's mother was due and unpaid an amount of $2,154.00, for aid and attendance benefits effective from August 9, 2012.  

2.  The appellant bore the expense of the burial of her mother in the amount of $2,640.00.  



CONCLUSION OF LAW

The criteria for award of additional accrued benefits in excess of $2,154.00 are not met.  38 U.S.C.A. §§ 5112, 5121 (West 2014); 38 C.F.R. §§ 3.272, 3.500, 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has previously been awarded accrued benefits in the amount of $2,154.00.  She maintains that she should receive as additional accrued benefits an amount of $3,000 for three months of home care for her mother in addition to the burial benefit amount already paid.  Board Hr'g Tr. 2-3.  

A.  Applicable Law

Basic entitlement to accrued benefits exists and periodic monetary benefits authorized under VA laws, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid upon the death of a veteran to the living person first listed as follows: (i) His or her spouse; (ii) His or her children (in equal shares); (iii) His or her dependent parents (in equal shares) or the surviving parent; (2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children; (3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation; (4) Upon the death of a child claiming benefits under chapter 18 of this title, to the surviving parents; and (5) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a). 

B.  Discussion

After careful consideration, the Board must deny this appeal.  

As stated, the appellant has previously been awarded accrued benefits in the amount of $2,154.00.  The way in which this amount was calculated is determinative to the outcome.  Therefore, it bears careful attention.

Specifically, the appellant's mother was awarded aid and attendance benefits effective from August 9, 2012.  She died November [redacted], 2012.  Thus, she was entitled to benefit payments for September and October 2012.  She is not entitlement to payment for November 2012 as the effective date of the discontinuance of compensation by reason of death of a payee is the last day of the month before such or death occurs, which would be October 2012 in this case.  See 38 U.S.C.A. § 5112(b); 38 C.F.R. § 3.500(g).  

The maximum death pension amount for aid and attendance without dependents (MAPR) in 2012 was $13,138. 00.  See VA.gov Survivors Pension Rate Tables - Effective 12/1/11, available at http://www.benefits.va.gov/PENSION/rates_survivor_pen11.asp.

The appellant's mother's income was $983.00 per month from Social Security, which equals $11,796.00 per year.  Her unreimbursed medical expenses were $12.000.00 per year for in-home care.  The RO deducted $410.00 from this amount as an unreimbursed medical expense deductible pursuant to 38 C.F.R. § 3.272(g)(2)(iii).  This resulted in a difference of +$210.00.  Deducting this amount from $13,138.00, resulted in a monthly allowable amount of $1077.00.  The accrued benefits to which the appellant was eligible equaled two months of this amount, which was $2,154.00.  

There is no material dispute that the appellant does not meet the definition of a "child" pursuant to 38 C.F.R. § 3.1000(d)(2).  Because the appellant is not a "child" within the meaning of the controlling regulation, she may only be paid so much of this accrued benefit amount as may be necessary to reimburse her for bearing the expense of last sickness or burial.  See 38 C.F.R. § 3.1000(a)(1).  That amount was $2,640.00.  Because the benefits due and unpaid upon the death of her mother were the lesser amount, $2,154.00, the appellant cannot be entitled to receive more than that amount.  Because she has already been awarded $2,154,00, no further amount is payable.  

The appellant testified at her Board hearing that she was advised by a private company that she was entitled to the additional $3,000.00, for home care of her mother.  Board Hr'g Tr.2- 3.  Unfortunately, the advice provided by that private company, however valid when given, does not provide a basis for awarding this appeal.  The appeal must be denied as a matter of law as the appellant has already been awarded the maximum allowable amount of accrued benefits due and unpaid to her mother.  

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Here, the law is dispositive of the issue as the facts are not in dispute, and there is no additional evidence to obtain.  Therefore, the VCAA is not further applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


	ORDER

Additional accrued benefits in excess of $2,154.00, is denied.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


